Citation Nr: 0504971	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 1971 to July 1971, with prior and subsequent service 
in the Army National Guard covering the period from June 1970 
to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied claims for 
service connection for hearing loss and tinnitus.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant does not have tinnitus that is related to his 
service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated as a result of 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for tinnitus had been met.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), informed the appellant of the relevant 
criteria.  In addition, in May 2002, the RO sent the 
appellant a letter notifying him of the VCAA (hereinafter 
"VCAA notification letter").  See also January 2004 VCAA 
letter.  This letter identified the information and evidence 
the RO would obtain and the information and evidence the 
appellant was responsible to provide.  The Board concludes 
that the discussion therein adequately informed the appellant 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in May 2002 VCAA notification letter, the 
appellant was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  He was further notified, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try and get for you."  The appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  He was further notified 
that he could submit this evidence on his own.  Additional 
evidence was subsequently associated with the claims file.  
It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  

The Board further notes that the May 2002 VCAA notification 
letter was sent to the appellant prior to the RO's July 2002 
decision that is the basis for this appeal.  See Pelegrini 
II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining his 
available service medical, VA and non-VA treatment records.  
In this regard, the appellant has identified treatment from 
Dr. Christopher E. Bald.  However, in a letter received in 
February 2004, Dr. Bald's office stated that they did not 
have any records for the appellant.  In the April 2004 SSOC, 
the RO notified the appellant that Dr. Bald's office did not 
have any relevant records.  See 38 C.F.R. § 3.159(e).  The 
appellant has been afforded a VA examination covering 
tinnitus, and an etiological opinion has not been obtained as 
the Board has determined that the evidence does not show that 
the appellant has this condition.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the appellant is not shown to have been 
diagnosed with tinnitus.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection

The appellant argues that service connection is warranted for 
tinnitus.  He argues that he has tinnitus a result of 
exposure to loud noises during service, to include small arms 
fire, and artillery.  A lay statement, dated in January 2002, 
shows that the author essentially states that he served with 
the appellant in an armored unit of the National Guard, and 
that their duties included small and heavy weapons firing.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2004).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2004).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

The Board finds that the claim must be denied.  The 
appellant's service medical records include a June 1971 
"REFRAD" examination report which shows that his ears and 
eardrums were clinically evaluated as normal.  The appellant 
denied having any relevant ear symptoms in an accompanying 
"report of medical history."  The relevant post-ACDUTRA 
(i.e., post-July 1971) medical evidence consists of reports 
from Dr. Merwyn/Shands Hospital, dated between 1983 and 1985, 
reports from the Ocala Hearing Aid Center (OHAC), dated in 
February 2002, and a VA audio examination report, dated in 
June 2002.  A January 1983 report from Dr. Merwyn contains 
impressions that include tinnitus.  However, this report is 
over 21 years old, and the more recent medical evidence does 
not show that the appellant has tinnitus.  This evidence is 
considered to be more probative of the appellant's current 
condition.  See generally Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Specifically, neither the February 2002 OHAC 
report, nor the June 2002 VA examination report, contains a 
diagnosis of tinnitus.  Accordingly, the Board finds that 
tinnitus is not shown, and that the claim must be denied.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
The Board further points out that, even assuming arguendo 
that the appellant was currently shown to have tinnitus, 
there is no medical evidence of a nexus between tinnitus and 
the appellant's ACDUTRA, or any period of INACDUTRA.  See 38 
U.S.C.A. §§ 101 (22), (23) and 1111.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that it must be denied.

The Board has considered the written testimony of the 
appellant, and the lay statement.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the appellant's 
claim for service connection must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  


REMAND

The appellant argues that service connection is warranted for 
hearing loss.  He argues that he has hearing loss a result of 
exposure to loud noises during service, to include small arms 
fire, and artillery.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2004).

A July 1970 enlistment examination report shows that the 
results from an audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
40
LEFT
10
0
0
0
35

Given the foregoing, it appears that right ear hearing loss 
was noted upon entrance into service.  Id.

A June 1971 "REFRAD" examination report shows that the 
appellant's ears and drums were clinically evaluated as 
normal.  The appellant denied hearing loss in an accompanying 
report of medical history.  The results from an audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The appellant's report of National Guard service (NGB Form 
22), and his DD Form 214 (covering his period of ACDUTRA from 
February to July of 1971), both indicate that his military 
occupation specialty was radio operator.  The NGB Form 22 
further indicates that the appellant served with Troop E, 
153rd Cavalry.  

In May 2002, the RO requested that a VA examiner review the 
appellant's service medical records and provide an opinion as 
to whether the appellant has hearing loss as a result of his 
ACDUTRA.  

A June 2002 VA examination report shows that the appellant 
had bilateral hearing loss as defined at 38 C.F.R. § 3.385.  
The report shows that the appellant reported having worked in 
construction from 1973 to 1988, during which time he was 
inconsistently exposed to noise from power tools, and 
tractors, and that he used hearing protection.  He also 
reported recreational shooting rifles and pistols, to include 
while hunting, with the use of hearing protection.  The 
examiner stated:

It is the opinion of the examiner that 
the patient's current hearing loss is as 
likely as not result of a noise exposure. 
Military training, national guard 
exposure, occupational and recreational, 
noise exposures were all under the use of 
hearing protection.  All of these noise 
exposure incidents could have contributed 
to the patient's current hearing loss; 
however, to determine the amount of 
hearing loss caused by each incident of 
noise exposure would be speculative at 
best.

A February 2002 statement from an OHAC employee states that 
the appellant has hearing loss, and that he is "a textbook 
example of someone who has had noise induced trauma or has 
had extended exposure to loud noise."  

The Board notes that the OHCA statement does not directly 
attribute hearing loss to the appellant's service.  In 
addition, despite the RO's May 2002 instructions to the VA 
examiner to review the appellant's service medical records, 
there is no indication that the examiner did so.  Rather, the 
report indicates that the appellant's history was taken 
directly from the appellant during an interview.  Also of 
note, the VA examiner did not discuss the previously noted 
right ear hearing loss in the appellant's June 1970 
enlistment examination report.  

Pursuant to the statutory duty under 38 U.S.C. § 5107(a) to 
assist a claimant in the development of facts pertinent to a 
claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  Therefore, a remand is 
warranted for another opinion.  See VAOPGCPREC 20- 95 (July 
14, 1995).

Finally, it does not appear that an effort has been made to 
obtain the appellant's service medical records from his Army 
National Guard (ARNG) unit, nor has there been an attempt 
verify the appellant's dates of ACDUTRA and INACDUTRA service 
with the ARNG (as previously noted, ACDUTRA from February to 
July of 1971 is already verified).  On remand, the RO should 
attempt to obtain these records.  See 38 C.F.R. § 
3.159(c)(2).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should attempt to obtain the 
appellant's service medical records from 
his Army National Guard (ARNG) unit.  The 
RO should also verify the appellant's 
dates of ACDUTRA and INACDUTRA service 
with the ARNG (ACDUTRA from February to 
July of 1971 is already verified).

2.  Upon completion of the development 
outlined in the first paragraph of this 
REMAND, the appellant should be afforded 
an audiometric examination for the 
purpose of determining the nature and 
etiology of his current hearing loss.  
The examiner should review the contents 
of all claims file, and obtain relevant 
history of noise exposure from the 
appellant.  Following the examination, 
the examiner should express opinion on 
the following questions:

(a) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that right ear hearing loss 
underwent a permanent increase in 
severity during the appellant's ACDUTRA 
that was beyond the natural progress of 
the disorder.

(b) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that left ear hearing loss was 
related to the appellant's ACDUTRA or 
INACDUTRA.

The examiner must provide a rationale for 
the opinions expressed. The claims folder 
and a copy of this remand should be made 
available to the examiner.

3.  Thereafter, the RO should conduct a 
de novo review of the claim of 
entitlement to service connection for 
hearing loss. If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


